Citation Nr: 0811155	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a medical meniscus 
tear of the right knee.

3.  Entitlement to service connection for bilateral anterior 
lenticonus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran perfected his appeal in this case in February 
2005.  He requested that he be afforded a Travel Board 
hearing at that time.  The veteran was scheduled for his 
hearing at the RO in Columbia, South Carolina, in August 
2007.  The veteran submitted a request to have his hearing 
rescheduled as he had relocated to Florida.  The RO 
rescheduled the veteran's hearing for St. Petersburg for 
October 2007.  The veteran was provided notice of the new 
hearing date in September 2007.  The Board notes that the RO 
sent a copy of the notice letter to three separate addresses 
for the veteran, to include the address he used when he asked 
for his hearing to be rescheduled.

The veteran failed to report for his hearing.  None of the 
notice letters were returned as undeliverable.  The veteran 
has not provided good cause for his failure to report for his 
hearing and he has not requested that it be rescheduled.  
Accordingly, the veteran's request for a Travel Board hearing 
is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2007).

In a submission received in May 2004, the veteran discussed 
his hearing loss.  He noted how he was the person that fired 
the artillery piece in his battery.  He also noted that no 
one in his family had a history of hearing loss.  He made 
other comments in regard to his hearing loss.  The veteran 
submitted evidence of hearing loss with his original pension 
claim that was received in September 2001.  The Board finds 
that, upon consideration of the veteran's statements in May 
2004 and his evidence of hearing loss, the veteran has raised 
an issue of entitlement to service connection for hearing 
loss.  As this issue has not yet been developed or certified 
on appeal it is referred to the RO for such further 
development as may be necessary.


FINDINGS OF FACT

1.  The veteran does not have a lumbar spine disorder that is 
related to his military service.

2.  The veteran's medical meniscus tear of the right knee is 
not related to his military service.

3.  Bilateral anterior lenticonus is a congenital defect.  
There is no evidence of a superimposed injury or disease.


CONCLUSIONS OF LAW

1.  The veteran does not have a lumbar spine disorder that is 
the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran's medial meniscus tear of the right knee is 
not the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  Service connection for bilateral anterior lenticonus must 
be denied as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from November 13, 1973, to 
November 24, 1975.  He is claiming entitlement to service 
connection for a lumbar spine disorder, medical meniscus tear 
of the right knee, and bilateral anterior lenticonus.  

The veteran's service medical records (SMRs) show that he did 
not have any physical abnormalities at the time of his 
entrance physical examination in November 1973.  He was noted 
to have impaired distant visual acuity of 20/70 in the right 
eye and 20/40 in the left eye.  He did not report any type of 
eye problems on his Report of Medical History.  The veteran 
was seen in an optometry clinic on November 16, 1973, three 
days after he entered active duty.  The entry noted the 
veteran had never worn glasses and had been told he had a 
retina problem with decreased visual acuity.  Distant visual 
acuity at that time was measured as 20/40 in each eye.

The veteran had an ophthalmology consult that same day.  The 
examiner reported visual acuity of 20/70 in each eye.  The 
impression was anterior lenticonus in both eyes.  The 
treatment was a prescription for glasses to improve the 
veteran's visual acuity.

A DA Form 3349, Medical Condition - Physical Profile Record 
was prepared on November 16, 1973.  The form noted the 
diagnosis of anterior lenticonus in both eyes.  The veteran 
was said to be medically qualified for duty with no 
limitations.  The remainder of the SMRs contain no reference 
to the veteran's diagnosis and no complaints of eye problems 
other than eye strain.  

In regard to his right knee the veteran was seen in mid-
February 1974 after he had fallen on his knee.  He was noted 
to have an abrasion and effusion.  An x-ray of the knee was 
said to be negative.  The impression was of a contusion.  He 
was seen a week later with complaints of effusion, "poor 
quads", and a reduced range of motion.  He was referred for 
physical therapy.  There are no further entries related to 
his right knee.

The veteran was seen for a complaint of low back pain, 
secondary to lifting, in March 1974.  The impression was 
muscle strain.  He was seen again in March 1975 for muscle 
spasms of the back.  He was given Robaxin at the time.  There 
were no further entries relating to complaints or treatment 
of problems of the veteran's back.

The veteran's November 1975 separation physical examination 
was negative for any findings relating to abnormalities of 
the right knee or lumbar spine.  The veteran was noted to 
have uncorrected distant visual acuity of 20/20 in the right 
eye and 20/40 in the left ear.  No eye condition/disorder was 
noted.  

The veteran submitted a claim for entitlement to nonservice-
connected disability pension benefits in September 2001.  He 
included copies of VA treatment records for the period from 
April 2001 to October 2001.  The records note that he was 
first seen in April 2001 to establish care.  He complained of 
right knee and low back pain.  He said he had had the knee 
and back pain since 1975.  An orthopedic consult from May 
2001 noted that the veteran said he hurt his knee in 1973 
when he fell from the back of a truck in service.  He said it 
had bothered him since that time.  He also said his right 
knee was aggravated at work laying sod and kicking it into 
place with his right foot.  X-rays were said to show mild 
narrowing of the medial side of the right knee.  On 
examination there was a small palpable popliteal cyst.

The veteran was granted entitlement to nonservice-connected 
disability pension benefits in October 2001.

The veteran submitted a claim for entitlement to service 
connection for his lumbar spine, right knee, and bilateral 
eye disorders in February 2003.  He included a copy of a 
number of SMR entries with his claim.  The copies were of 
entries that specifically related to the issues claimed by 
the veteran.  

The veteran's claim was originally denied in July 2003.  The 
RO informed the veteran that, although the SMRs showed 
evidence of treatment for right knee and back complaints in 
service, the SMRs did not document a chronic condition.  
Further, the evidence did not relate any current problems to 
service.  In regard to the bilateral anterior lenticonus 
issue, the RO informed the veteran this was a congenital 
defect.  As such, service connection could not be 
established.

The veteran submitted additional comments with his notice of 
disagreement and substantive appeal.  He said he was referred 
for an eye examination before he was accepted into service.  
He said he was never told what was wrong with him.  The 
veteran described how he hurt his right knee when he fell 
from the back of a truck in service.  He was climbing on the 
truck and it started off before he was safely on the truck.  
He said his recent surgery on his knee was for the same 
injury.  He told of having to carry heavy artillery shells 
and of one incident where he fell while firing an artillery 
piece.  He said oil had been spilled in the area and he had 
slipped while jumping away and landed on his back.  

Associated with the claims folder are VA treatment records 
from April 2001 to December 2006.  The records show the 
veteran as first seeking medical treatment in April 2001 
where he listed complaints involving his right knee and 
lumbar spine.  He told the examiners that his knee pain had 
existed since 1973 and his back pain since 1975.  The veteran 
was seen on an orthopedic consult in November 2002.  He 
reported his knee injury in service.  He also said he had 
some twisting re-injuries to the knee over time.  The veteran 
had arthroscopic surgery for a torn meniscus of the left knee 
in December 2002.  This was based on the results of a 
magnetic resonance imaging (MRI) that showed the tear and 
degenerative joint disease (DJD).  The records associated 
with the evaluation of the need for surgery, and post-
operative follow-up care, do not relate the torn meniscus to 
any incident of service.  

The veteran was seen on a number of occasions for complaints 
of pain in his lower back.  None of the treatment entries 
relate his back pain to any incident of service.  There are 
occasional notations where a history from the veteran is 
recorded and it is noted that he has complained of back pain 
since 1975.  

The first reference to the veteran's eyes is contained in an 
entry dated July 10, 2002.  The veteran requested a referral 
to the optometry clinic.  He was seen on October 17, 2002, 
for a complaint of decreased visual acuity.  The assessment 
was longstanding decreased vision and likely bilateral 
amblyopia 2/2 congenital cataracts that caused bilateral lens 
induced myopia.  The examiner said that the refractive 
astigmatism was significantly higher than corneal astigmatism 
as found on keratometry.  There were no signs of pathological 
myopia such as staphyloma or retinal thinning.  He was to be 
referred to the ophthalmologist for consideration of cataract 
surgery.  

The veteran was seen by the ophthalmologist in November 2002.  
The examiner said that evaluation of the veteran's lenses 
showed a dense posterior subcapsular cataract present in both 
eyes.  He was to receive further evaluation and scheduling 
for surgery.  The veteran had cataract surgery on the right 
eye in November 2003.  He had yttrium aluminum garnet (YAG) 
laser capsulotomy to the right eye in December 2004.  The 
veteran later had left eye cataract surgery in May 2005.  

The veteran was afforded a VA eye examination in March 2007.  
The examiner noted at the outset that the veteran was found 
to have bilateral anterior lenticonus in service.  He also 
noted that he was asked to express an opinion as to whether 
there was any residual disability or there was only a 
congenital defect.  The veteran said that his lenticonus was 
diagnosed in service.  He said his vision was adequate during 
service but diminished after service.  He saw a VA physician 
that identified cataracts in his eyes and he had surgery to 
remove the cataracts.  He said he had recovered well from his 
surgery.  The examiner said that the bilateral anterior 
lenticonus was a congenital deformity that was recognized 
prior to service.  This became visually significant after the 
veteran's military service.  He said the veteran experienced 
a number of years of impaired visual acuity that was improved 
with cataract surgery in the last several years.  He said the 
veteran now saw very well.  The examiner again stated that 
anterior lenticonus was a congenital problem.  The veteran no 
longer had a visual impairment after a long period with 
significant impairment.

The examiner also said the veteran had ptosis in the left 
eye.  He said it was more likely than not that the ptosis was 
related to the previous cataract surgery that stretched the 
levator muscle.  

The veteran was also afforded a VA orthopedic examination in 
March 2007.  The veteran told the examiner that he injured 
his right knee in service when he fell from a truck.  He was 
treated with crutches and rest for two weeks.  His symptoms 
resolved after that time.  The veteran reported he worked in 
landscaping after service, from the 1970's to 2000.  He quit 
that work when he began to draw his pension benefits from VA.  
The veteran related that he experienced pain and swelling in 
his right knee after laying grass in the 1980's.  The work 
involved a lot of bending and heavy lifting.  He continued to 
experience occasional pain and/or swelling over the next 10 
years, primarily at work.  This lead to arthroscopy in 2001 
[sic].  The veteran also said that he had experienced 
recurrent back pain in service because of heaving lifting.  
He said this improved significantly after he left service.  
He experienced a worsening of his pain with his heavy lifting 
on his landscape job.  

The examiner reported that the veteran was post arthroscopy 
for repair of torn meniscus in the right knee.  He opined 
that it was significantly less than 50 percent likely that 
the torn meniscus was related to the knee injury reported in 
service.  The examiner stated that it was more likely related 
to the strenuous use in the veteran's landscaping job.  The 
examiner said there was a normal examination of the lumbar 
spine with x-rays pending.  The examiner stated that, given 
resolution of the low back symptoms on discharge from 
service, and the worsening as a result of lifting on the 
landscaping job over the course of 20 years, it was less than 
50 percent likely that the current back symptoms were due to 
the injury in service.  The examiner stated that it was much 
more likely related to the heaving lifting the veteran did 
working landscaping over many years.

X-rays of the right knee showed moderate medial compartment 
osteoarthritis.  X-rays of the lumbar spine showed moderate 
degenerative disease (DDD) at the L4-L5 level.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Lumbar Spine and Right Knee

The veteran's SMRs contain limited entries for treatment of 
back pain and a contusion of the right knee.  No specific 
diagnosis/impression/assessment was provided for the 
veteran's back pain.  The veteran was given an impression of 
a contusion for his right knee based on his falling on the 
knee.  X-rays were negative.  The November 1975 separation 
examination was negative for any findings for either the 
lumbar spine or right knee.

The veteran first sought VA disability benefits in September 
2001.  At that time he was seeking pension benefits.  VA 
medical records show that he was first seen to establish care 
in April 2001.  He had complaints of right knee and back pain 
that he related to service.  A thorough review of the VA 
treatment records associated with the claims folder, for the 
period from April 2001 to December 2006, does not reveal any 
medical opinion that links any current diagnosis involving 
either the right knee or lumbar spine to service.  The 
entries that pertain to treatment for those conditions 
sometimes note the veteran's related history of injury in 
service and/or that he has had pain or problems since 
service.  However, there is no entry to assess the veteran's 
current status and relate it to his military service.

The veteran has not identified any medical evidence to show 
his continuity of symptomatology since service for the years 
between 1975 and 2001.  There are only his lay statements.  
The Board acknowledges that the veteran's lay statements are 
competent evidence of his symptomatology, by way of 
complaints of knee and lumbar spine pain, in this case.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, where there is a requirement for a diagnosis of a 
specific disorder, and an opinion to relate the disorder to 
the veteran's military service, such lay evidence is not 
competent for that purpose.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The VA examination from March 2007 considered the veteran's 
SMRs, VA treatment records, and statements by veteran 
regarding his report of a continuity of symptoms since 
service.  The examiner concluded that the veteran's current 
right knee disorder and lumbar spine disorder were not 
related to injuries in service.  The examiner concluded that 
it was more likely than not that, both the right knee and 
lumbar spine disorders, were related to the veteran's work 
after service.  In the absence of competent evidence to a 
nexus between any current diagnosed disorder of the right 
knee and lumbar spine to service, the veteran's claim must be 
denied.

The Board further notes that there is no competent evidence 
of DJD of the right knee or DDD of the lumbar spine to a 
compensable degree within one year of service.  The veteran 
is not competent to state that he had such disorders during 
that time.  Moreover, the first post-service medical evidence 
to document such disorders is dated more than 25 years after 
service.  Thus there is no basis to establish service 
connection for either DJD of the right knee or DDD of the 
lumbar spine on the basis of a presumptive disease manifest 
to compensable level within one year after November 1975.  

Bilateral Anterior Lenticonus

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9 (2007); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996); Terry v. Principi, 340 F. 3d 1378, 
1382-83 (Fed. Cir. 2003).  VA regulations specifically 
prohibit service connection for congenital defects unless 
such defect was subjected to a superimposed disease or injury 
during service which created additional disability.  See 
VAOPGCPREC 82-90.

Lenticonus is defined as conical projections of the anterior 
or posterior surface of the lens of the eye, occurring as a 
developmental anomaly.  See STEDMAN'S MEDICAL DICTIONARY 952 
(26th Ed., 1995).

The medical evidence of record shows that the veteran's 
anterior lenticonus is considered a congenital defect, and 
not a disease, or disability; thus, service connection for it 
is not allowable by law.  See Terry, supra.  The VA examiner 
provided such an opinion in March 2007.

There is no other medical evidence of record to contradict 
that opinion.  Further, there is no competent evidence of 
record to establish that the congenital defect was subjected 
to a superimposed disease or injury in service.  The SMRs 
show that the defect was identified within three days of 
service.  The veteran was given a prescription for eyeglasses 
for treatment and found to be qualified for all duties.  No 
other eye disorder was identified or treated.  This was 
unchanged at the time of his discharge in November 1975.

The VA treatment records associated with the claims folder do 
not establish any connection between the veteran's cataracts 
and his military service.  Nor does the VA examination report 
of March 2007.

In the absence of superimposed disease or injury, service 
connection may not be allowed for the veteran's anterior 
bilateral lenticonus.  Without such evidence, bilateral 
anterior lenticonus is merely a developmental defect for 
which VA compensation cannot be granted as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, the 
claim must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the veteran's lumbar spine, right 
knee, or bilateral eye disorders.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007). The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The notice should 
be provided to a claimant before the initial RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran submitted his claim in February 2003.  In a 
February 2003 letter the RO notified the veteran of the 
elements necessary to establish a claim of service connection 
for a lumbar spine, right knee, and eye disability.  The 
letter notified him of the first element, i.e., that the 
evidence needed to show that the disability was related to 
service.  The letter also satisfied the second and third 
elements because it advised him of the evidence he was 
responsible for submitting and identified the evidence that 
VA would obtain.  The veteran was advised to send any needed 
evidence within 30 days but that he had a year to submit such 
evidence.

The RO again wrote to the veteran in April 2003.  He was 
advised that his application showed no history of treatment 
after service for his claimed disorders.  He was advised to 
review his records to make certain he had not overlooked any 
important evidence.  He was advised of the evidence of 
record.  He was again advised of what VA would do the in the 
development of his claim and what he was responsible for.  

The veteran responded to the letter in June 2003.  He said he 
was in the process of getting evidence from his private 
doctors.  However, the veteran never provided such evidence.  
Nor did he identify those doctors so that the RO could 
request the records.

The veteran's claim was denied in July 2003.  He expressed 
disagreement with the decision in May 2004.  At that time he 
asked that the RO obtain his VA treatment records.

The Decision Review Officer (DRO) issued a decision that 
maintained the denial of the veteran's claim in December 
2004.  The DRO also issued a statement of the case (SOC) at 
that time.

The veteran's substantive appeal was received in February 
2005.  He provided specific comments in regard to the bases 
cited for the denial of his claim by the RO.

The RO wrote to the veteran in March 2005.  He was given 
notice of the evidence/information needed to substantiate his 
claim.  He was also advised as to the types of 
evidence/information that would best support his claim.  He 
was asked to send any medical evidence he had in his 
possession.  He was further advised on what VA would do and 
what he needed to do to develop his claim.  

The veteran responded in March 2005.  He said that he had no 
additional information or evidence to submit in support of 
his claim.  

The RO wrote to the veteran in March 2006.  The veteran was 
advised the criteria cited by the Court in Dingess.

The veteran was issued a supplemental statement of the case 
(SSOC) in May 2007.  The evidence analyzed the additional 
evidence added to the record, to include the examination 
reports from March 2007.  The SSOC informed the veteran that 
his claim remained denied and the basis for the denial.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders, 487 F.3d. at 889-891. 

To the extent there is any deficiency in the notice provided 
in this case, the veteran has demonstrated his affirmative 
understanding, i.e., he had actual knowledge of what was 
necessary to substantiate his claim.  He submitted copies of 
SMRs that were directly related to the issues on appeal with 
his claim.  He provided statements in response to letters 
from the RO, or to denials of his claim, wherein he argued as 
to why the evidence supported his claim for service 
connection.  Thus, the purpose of the notice, to ensure that 
he had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, as 
well as after that, ensuring the essential fairness of the 
adjudication.  See Sanders; Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) (holding that actual knowledge by the 
claimant cures defect in notice).

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  His SMRs were obtained 
and associated with the claims folder.  He was afforded a VA 
examination.  He submitted VA treatment records in support of 
his claim.  Additional VA records were obtained.  He was 
scheduled for a hearing in this case but did not report for 
the hearing.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.  The Board is 
also unaware of any such evidence.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a medical meniscus tear of the right 
knee is denied.

Service connection for bilateral anterior lenticonus is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


